FOR PUBLICATION



ATTORNEYS FOR APPELLANTS:                       ATTORNEY FOR APPELLEE:

JOHN F. KAUTZMAN                                AMEEN R. NAJJAR
M. ELIZABETH BEMIS                              Office of Corporation Counsel
JOHN A. HENRY                                   Indianapolis, Indiana
Ruckelshaus Kautzman Blackwell
 Bemis & Hasbrook
Indianapolis, Indiana
                                                                      Sep 24 2014, 9:59 am



                             IN THE
                   COURT OF APPEALS OF INDIANA

ALBERT L. HAUCK and MARK WOOD                   )
                                                )
      Appellants-Plaintiffs,                    )
                                                )
             vs.                                )    No. 49A04-1403-PL-136
                                                )
CITY OF INDIANAPOLIS,                           )
                                                )
      Appellee-Defendant.                       )


                   APPEAL FROM THE MARION SUPERIOR COURT
                        The Honorable Cynthia J. Ayers, Judge
                          Cause No. 49D04-1205-PL-18087



                                    September 24, 2014


                               OPINION - FOR PUBLICATION


BROWN, Judge
       Albert L. Hauck and Mark Wood appeal the trial court’s order granting summary

judgment in favor of the City of Indianapolis (the “City”). Hauck and Wood raise three

issues, which we revise and restate as whether the court erred in entering summary

judgment in favor of the City and against them. We affirm.

                          FACTS AND PROCEDURAL HISTORY

       In 2006, the Indianapolis Metropolitan Police Department (the “IMPD”) was

created as the result of the consolidation of the Indianapolis Police Department (the

“IPD”) and the Marion County Sheriff’s Department (the “MCSD”). At the time of the

consolidation, there were approximately 1,235 IPD officers and 398 MCSD deputies.

Hauck and Wood were former MCSD deputies and are now IMPD officers.

       The Revised Code of the Consolidated City and County Indianapolis/Marion,

Indiana, Title I, Chapter 279, governs the IMPD. Revised Code § 279-103(f) provides:

       The chief,[1] with the approval of the director of the department of public
       safety, shall endeavor to assign and maintain members of the department in
       a manner to achieve the goal of proportional representation of former police
       officers and sheriff’s deputies throughout the divisions and appointed ranks
       of the department, including disciplinary board of captains appointments
       provided in subsection 279-237(j), through December 31, 2010.

Revised Code § 279-104(b) provides:

       For the period from January 1, 2007, through December 31, 2010, the chief,
       with the approval of the merit board, shall endeavor to promote members of
       the department in a manner to achieve the goal of proportional
       representation of former police officers and sheriff’s deputies throughout
       the divisions and appointed ranks of the department.




       1
         “Chief means the Chief of the Indianapolis Metropolitan Police Department . . . .” Revised
Code § 279-101.
                                                2
          In 2008, the IMPD conducted a promotional process for the ranks of sergeant,

lieutenant, and captain, and Hauck and Wood signed up to participate in the promotional

process for the rank of captain. The promotional processes are typically offered every

two or three years. As a part of the 2008 promotional process for captain, candidates

were assessed upon a number of components which were assigned various weights or

points. Candidates for the promotional process for the rank of captain were given an

information booklet which described the process, the various components, required

reading materials, review and appeals procedures, and the due dates of the testing events.

The components of the promotion process included a multiple-choice examination, an

oral interview, assessment exercises, writing exercises, time in service, time in rank,

education, and military service. The highest possible score for the promotion process

was 100 points, and candidates could lose points for prior disciplinary and attendance

issues.

          On or about July 2, 2008, the 2008 captains promotional list was certified by the

IMPD Merit Board. The list contained the names of those persons eligible for promotion

to captain. The list included the names of twenty-one candidates who were ranked based

upon their total scores, which ranged from 78.82 for the candidate who placed in the first

position to 60.35 for the candidate who placed in the twenty-first position. Wood placed

in the tenth position on the promotional list with a total score of 69.92, and Hauck placed

in the thirteenth position on the list with a total score of 68.48. Of the twenty-one

candidates named on the promotional list, four were former members of the MCSD.




                                              3
Hauck and Wood were the highest scoring former MCSD members on the promotional

list.2 The 2008 captains promotional list was to remain in effect for thirty months.

       At the request of the Chief of Police and as approved by the merit board, the

candidate in the first position on the promotional list was promoted to captain in

September 2008, the candidate in the second position on the list was promoted to captain

in October 2010, and the candidates in the third, fourth, and fifth positions on the list

were promoted to captain in December 2010. Each of the five candidates promoted to

captain were former members of the IPD.

       As a result of the 2008 promotional process, thirty-seven total promotions were

made. During the period from July 2008 through January 2011, no former members of

the MCSD were promoted to the rank of captain, one former member of the MCSD was

promoted to the rank of lieutenant, and five former members of the MCSD were

promoted to the rank of sergeant. The total number of sworn officers holding the rank of

captain in the IMPD were thirty in 2008, four of whom were former members of the

MCSD; twenty-nine in 2009, four of whom were former members of the MCSD; and

thirty-three in 2010, four of whom were former members of the MCSD.

       On May 3, 2012, Hauck and Wood filed a complaint which stated that they

participated in IMPD’s promotional process for the rank of captain in 2008, they were

placed on the list with Wood listed in the tenth position and Hauck listed in the thirteenth

position, and they were the highest scoring former deputies on the captains list. The

complaint alleged that during the period the 2008 list was in effect, the City failed to

       2
          The other former MCSD candidates whose names appeared on the list were placed in the
twentieth and twenty-first places.
                                              4
achieve or maintain proportional representation of former MCSD deputies to former IPD

officers, and the City’s failure to promote Hauck and Wood to the rank of captain during

the period of July 2, 2008 to January 4, 2011 constituted a breach of their employment

contract and Revised Code §§ 279-103 and -104. Hauck and Wood requested specific

performance and damages including promotions, back pay, and accrued seniority.

       On August 26, 2013, the City filed a motion for summary judgment together with

designated evidence and a memorandum in support of the motion. On the same day,

Hauck and Wood filed a motion for summary judgment as to the issue of liability

together with designated evidence and a brief in support of the motion.              In its

memorandum in support of its motion, the City argued that “[t]he City-County Council

clearly intended to give the Chief of Police discretion to make promotions as he sees fit,

and its language that the Chief ‘shall endeavor’ (i.e., try) is not a mandate that the Chief

must skip other candidates to promote former Marion County Sheriff’s deputies.”

Appellants’ Appendix at 160. The City further argued that, “[i]f the Court accepts

[Hauck and Wood’s] interpretation of Section 279-104(b), the Court will be forced to

omit the legislature’s inclusion of the word ‘endeavor.’”          Id. at 174.     In their

memorandum in support of their summary judgment motion, Hauck and Wood argued

that the City-County Council expressed a clear intent to require the newly formed IMPD

“to endeavor to achieve proportional representation of 25% of former MCSD deputies

and 75% of former IPD officers throughout the appointed ranks of the IMPD” and “to do

so from the period of January 1, 2007 through December 31, 2010” and that the City and

its agents failed to do so. Id. at 17. They also argued that the City “failed to even


                                             5
consider or acknowledge the Revised Code or proportional representation in the 2008-

2010 promotional process” and failed to “make any effort whatsoever” to achieve

proportional representation. Id. at 18.

        Hauck and Wood designated among other evidence the affidavit of Wood stating

that he was present at a merit board meeting at which Paul Ciesielski, the Chief of Police

for IMPD when four of the five promotions were made from the 2008 captains

promotional list, that Chief Ciesielski indicated he was aware of the city ordinance which

addressed the issue of proportional representation of former IPD officers and MCSD

deputies, that, when asked “if he agreed that the word ‘endeavor’ meant ‘to try really

hard,’ [Chief] Ciesielski said yes,” and that “when asked if he tried really hard to promote

members off of the captains list in order to meet the goal of proportional representation of

former [MCSD] deputies vs. former IPD officers as set forth in the city ordinance,

[Chief] Ciesielski responded ‘no.’” Id. at 149. The affidavit further stated that Chief

Ciesielski testified that “when he was Chief no one under his command was assigned to

monitor the proportional representation of former IPD to former [MCSD] deputies in the

ranks of IMPD.” Id.

        In addition, Michael Spears, a former Chief of Police of IMPD, when asked during

a deposition,3 “did you ever skip over people to grab somebody . . . that ranked lower on

the list, to promote them,” responded “[y]es,” that he did so more than one time, that he

thought in “December 2006 on the captains’ eligibility list, I promoted, . . . three

        3
          The deposition of former Chief Spears was taken in connection with another lawsuit, portions
were designated by the City in support of its summary judgment motion, Hauck and Wood filed a motion
to submit newly disclosed supplemental evidence of other excerpts of Spears’s deposition, and the court
granted their motion and ordered that the additional deposition testimony of Chief Spears be admitted into
evidence.
                                                    6
candidates out of order” because “[t]hey were African-American candidates” and the

department “hadn’t had a black male promoted to the rank of captain since 1988 [and

they] were also very [] qualified . . . .” Id. at 313-314. When asked “[w]here a person

lands on that list, does that necessarily mean they’re less qualified . . . for the promotion,”

Spears testified “I think the answer to that is sometimes it does and sometimes it

doesn’t,” that “[i]t depends on the person” and “their past performance [], the work

they’ve done, the problems that they’ve had and all those sorts of things,” and that “[s]o

I’m not sure I could say just yes or no to that.” Id. at 316.

       On January 22, 2014, the court held a hearing and entered an order which granted

the summary judgment motion of the City and denied the summary judgment motion of

Hauck and Wood. Under the heading Findings of Fact, the court found that Section 279-

102 of the Revised Code provides for the consolidation of the IPD and MCSD, that at the

time of the consolidation there were approximately 1,235 IPD officers and 398 MCSD

deputies, and that the deputies constituted approximately twenty-five percent of the

IMPD officers. Under the heading Conclusions of Law, the court concluded the language

of Revised Code §§ 279-103 and -104 was not clear and unambiguous on its face and

could be subject to at least two interpretations which therefore require the court to

determine legislative intent. The court further concluded:

              The crucial terms to be interpreted in both sections are the words
       “shall endeavor”. The parties disagreed on whether that language was
       discretionary or mandatory. Ordinarily, the word “shall” means “will” and
       the words are used in a mandatory sense. The word “endeavor” generally
       means to “attempt”, “make an effort”, “to strive”, or “to try” to do or
       “affect” something. An apparent misperception lies in the addition of the
       word “shall” in front of the word “endeavor”. On one hand, if the word
       “shall” had been used alone, the sentence construction would have
                                              7
       compelled a certain course of action by the Chief. On the other hand, if the
       word “endeavor[”] had been used alone; the sentence would have been
       interpreted to mean that the actor must only try to achieve a particular goal.
       However, the sentence contains both words used in conjunction with one
       another. Thus, adding the auxiliary verb “shall” to the word “endeavor”, in
       the same sentence, did not automatically make the actions by the Chief
       (proportional promotions) any more imperative and or certain.
       Consequently, the word “shall” has no real effect on the actions taken by
       the Chief, other than for him to make a serious attempt at representative
       promotions, and sets no objective standards for measurement of the
       outcome of the promotional process.

Id. at 11. Finally, the court concluded:

              Therefore, the use of the terms “shall endeavor”, in this manner,
       dictated no compulsory scheme of promotions when the Chief made
       advancement decisions for members of the department. The language of
       Section 279-104(b), interpreted plainly, gives the Chief of Police discretion
       and requires only that he attempt to make representational promotions of
       former police officers and sheriff’s deputies. The final outcome of the
       promotional process did not, necessarily, demonstrate that no effort was
       made by the Chief to carry out the intent of the ordinance. Accordingly,
       summary judgment should be granted for the [City].

Id. at 12.

                                      DISCUSSION

       The issue is whether the trial court erred in entering summary judgment in favor of

the City and against Hauck and Wood. Summary judgment is appropriate only where

there is no genuine issue of material fact and the moving party is entitled to judgment as a

matter of law. Ind. Trial Rule 56(C); Mangold ex rel. Mangold v. Ind. Dep’t of Natural

Resources, 756 N.E.2d 970, 973 (Ind. 2001). All facts and reasonable inferences drawn

from those facts are construed in favor of the nonmovant. Mangold, 756 N.E.2d at 973.

Our review of a summary judgment motion is limited to those materials designated to the

trial court. Id. In reviewing a trial court’s ruling on a motion for summary judgment, we


                                             8
may affirm on any grounds supported by the Indiana Trial Rule 56 materials. Catt v. Bd.

of Comm’rs of Knox Cnty., 779 N.E.2d 1, 3 (Ind. 2002). The entry of specific findings

and conclusions does not alter the nature of a summary judgment which is a judgment

entered when there are no genuine issues of material fact to be resolved. Rice v. Strunk,

670 N.E.2d 1280, 1283 (Ind. 1996). In the summary judgment context, we are not bound

by the trial court’s specific findings of fact and conclusions of law. Id. They merely aid

our review by providing us with a statement of reasons for the trial court’s actions. Id.

We review a summary judgment order de novo. Bules v. Marshall Cnty., 920 N.E.2d
247, 250 (Ind. 2010).    The fact that the parties make cross-motions for summary

judgment does not alter our standard of review. Sterling Commercial Credit-Mich., LLC

v. Hammert’s Iron Works, Inc., 998 N.E.2d 752, 756 (Ind. Ct. App. 2013). Instead, we

must consider each motion separately to determine whether the moving party is entitled

to judgment as a matter of law. Id.

      Hauck and Wood argue that the undisputed facts indicate that the City made no

effort whatsoever to effectuate the goal of proportional representation. They argue that

the City-County Council provided plain, unambiguous language in the Revised Code

directing the method, manner, and duration of the proposed measures regarding

consolidation and the duties of the IMPD and the Chief of Police. Hauck and Wood

further maintain that, “[c]ontrary to the City’s numerous assertions in its briefing on

summary judgment, [they] did not ask the trial court and do not ask this Court to ignore,

omit, or in any way diminish the importance of the word ‘endeavor’ . . . .” Appellants’

Brief at 13. Hauck and Wood contend that “a government actor subject to the legislative


                                            9
directive of ‘shall endeavor’ must exert oneself to do or attempt something, . . . [i]n other

words, make a good faith effort to effectuate the legislative directive.” Id. at 14.

       Hauck and Wood further state: “In the case at bar, [they] were the highest ranking

former MCSD deputies on the 2008 captains promotional list and the proportion of

former MCSD deputies at the rank of captain was well below the required proportional

representation (12-14% rather than 25%).” Id. They argue that the City in no way tried

or endeavored to promote officers in furtherance of the Revised Code’s goal of

proportional representation, that the “durational language of the ordinance, i.e. between

January 1, 2007 and December 31, 2010, demonstrates the Council’s intent to create a

binding ordinance,” and that “the factors used to generate the promotional list for

captain—a written test, oral interviews, assessment exercises, writing exercises, time in

service (seniority), time in rank as Lieutenant, education, and military experience” did

not “include or consider in any way promotional candidates’ status as former MCSD

deputies or the proportional representation of such persons in the IMPD at the time the

list was generated.” Id. at 16-17. They contend that “[c]onsidering the rank order alone

in making promotions did nothing to promote, pursue, or in any way consider

proportional representation in the IMPD.” Id. at 17.

       The City maintains that the Revised Code “required the Chief of Police to try and

achieve the goal of proportionate representation of former IPD and MCSD officers in the

promoted ranks of the newly merged IMPD, without setting specific restrictions on how a

particular promotional policy be adopted.” Appellee’s Brief at 14. The City argues the

word “endeavor” does not create a right to a necessary outcome or result. And, the City


                                             10
contends, according to Hauck and Wood, the Chief was required to deviate from the

standard promotional policy whenever the representation of former IPD officers and

MCSD deputies “falls outside a 3-1 ratio” in order to return the balance of former IPD

officers and MCSD deputies to that ratio. Id. at 15. The City further argues the Revised

Code “affected the nature of the promotional policy within IMPD as a whole, not merely

in specific instances where the balance tipped one way or the other” and that “[t]he Chief

was therefore required to develop a general promotional policy whereby he endeavored to

achieve the goal of proportional representation.” Id. at 16. The City maintains that, had

the Council intended the Chief to adopt a specific promotional policy, it would have

described or set forth that policy in the language of the ordinance and that, by omitting

any such language, the Council left the specific design of the promotional policy to the

Chief’s discretion. The City asserts that the “promotions [of Hauck and Wood] would

have required the Chief of Police to skip over at least six other more qualified

candidates.” Id. at 18-19.

      In addition, the City contends that “[a] better interpretation of the ordinances, as

set forth and adopted by the City, is that the Chief of Police was required to use his

discretion to develop a non-discriminatory promotional policy where all candidates were

given an equal opportunity for advancement, irrespective of their pre-merger employment

status, and where possible and practical, promote former MCSD deputies.” Id. at 19.

The City further maintains:

      The Chief of Police was required, by ordinance, to refrain from any form of
      favoritism or discrimination on the basis of an officer’s former employer so
      that every officer would have an equal opportunity for advancement and
      neither group would be able to force their own people into the upper ranks
                                           11
       of the IMPD, thus garnering additional power or leverage over the other
       during the transitional period.

              To carry out the intent of the council, Chiefs Spears and Ciesielski,
       with the approval of the Merit Board, developed a promotional process
       where individual officers would be promoted on the basis of their
       experience, education, disciplinary record, seniority, and performance on
       uniformly administered written exams and oral assignments. Candidates
       were selected for promotion based on their qualifications and were in no
       way discriminated against on the basis of their pre-merger employer.

Id. at 20. The City also notes that “Hauck and Wood . . . are not alleging they were

treated unfairly during the promotional process . . . .       Instead, [they] contend that

regardless of the fact of where they finished on the promotional list, they should have per

se been promoted due to their status as former MCSD deputies.” Id. at 20 n.1. The City

also maintains Hauck and Wood were given the same opportunity to be promoted to the

rank of captain as every other officer and that, if the City had been “politicking,” it would

have skipped over the more qualified candidates “because prior to the merger, they were

employed by IPD.” Id. at 22.

       In their reply brief, Hauck and Wood argue that they “met their burden to present

prima facie evidence demonstrating a failure to endeavor,” that the “burden then shifted

to the City to contest or provide evidence to the contrary,” and that “[t]he City failed to

contest or offer any evidence in opposition to the statements by former IMPD Chiefs

Ciesielski and Spears in the summary judgment proceedings before the trial court.”

Appellants’ Reply Brief at 3. They also argue that no specific promotional policy was

mandated by the Revised Code, but the Revised Code “demanded a good faith effort to

endeavor, which the City failed to undertake.” Id. at 4. Hauck and Wood further argue

that, “by the City’s reading of the Revised Code, the City can take no affirmative action
                                             12
whatsoever, so long as the promotional process that is pursued was uniform and neutral,”

that “[e]ssentially, the City presents no evidence at all to show that it endeavored to

promote pursuant to the ordinance or even considered the ordinance,” that “[d]espite the

ample evidence presented by [them], the City relies on the absence of evidence to support

its position,” that “[t]he term endeavor requires affirmative action,” and that “[a] neutral

employment policy with no due consideration or attempt to follow the Revised Code

simply cannot be sufficient as a matter of law.” Id. at 9-10.

       “When asked to interpret an ordinance, this court will apply the same principles as

those employed for the construction of statutes.” Hamby v. Bd. of Zoning Appeals of

Area Plan Comm’n of Warrick Cnty., 932 N.E.2d 1251, 1254 (Ind. Ct. App. 2010) (citing

600 Land, Inc. v. Metro. Bd. of Zoning Appeals of Marion Cnty., 889 N.E.2d 305, 309

(Ind. 2008) (quoting T.W. Thom Constr., Inc. v. City of Jeffersonville, 721 N.E.2d 319,

324 (Ind. Ct. App. 1999))), reh’g denied, trans. denied.         The interpretation of an

ordinance is a question of law to which this court owes the trial court’s holding no

deference. City of Jeffersonville, 721 N.E.2d at 324. The cardinal rule of statutory

construction is to ascertain the intent of the drafter by giving effect to the ordinary and

plain meaning of the language used. Id. Thus, we are not at liberty to construe a statute

that is unambiguous. Id. Where possible, every word must be given effect and meaning,

and no part is to be held meaningless if it can be reconciled with the rest of the statute.

Id. If a statute is susceptible to multiple interpretations, we must try to ascertain the

legislature’s intent and interpret the statute so as to effectuate that intent.    Cook v.

Atlanta, Ind. Town Council, 956 N.E.2d 1176, 1178 (Ind. Ct. App. 2011), reh’g denied,


                                            13
trans. denied. We presume the legislature intended logical application of the language

used in the statute, so as to avoid unjust or absurd results. Id. In addition, we will avoid

an interpretation that renders any part of the statute meaningless or superfluous. Id.

(citing City of N. Vernon v. Jennings Nw. Reg’l Utilities, 829 N.E.2d 1, 4-5 (Ind. 2005)

(explaining that the Court will avoid interpretations that render part of a statute

meaningless, bring about an absurd result, or create an illogical application)).

       Revised Code § 279-103(f) provided in part that “[t]he chief . . . shall endeavor to

assign and maintain members of the department in a manner to achieve the goal of

proportional representation of former police officers and sheriff’s deputies throughout the

. . . appointed ranks of the department . . . through December 31, 2010.” (Emphasis

added). Revised Code § 279-104(b) provided in part that, “[f]or the period from January

1, 2007, through December 31, 2010, the chief . . . shall endeavor to promote members of

the department in a manner to achieve the goal of proportional representation of former

police officers and sheriff’s deputies throughout the . . . appointed ranks of the

department.” (Emphasis added).

       In City of Indianapolis v. Ingram, this court addressed a statute which, in

establishing the police merit board, provided in part that “[t]he director shall endeavor to

appoint to the merit board one (1) experienced person from each of the following fields . .

. .” 176 Ind. App. 645, 656, 377 N.E.2d 877, 883 (1978) (emphasis added). This court

noted that “[t]he term ‘shall endeavor’ is not a term of art,” that “[o]rdinarily the term

‘shall’ in a statute is used in a mandatory sense,” and that “[h]ad the legislature intended

the language to be merely directory a more descriptive word could have been used, like


                                             14
‘may.’” 377 N.E.2d at 884. We also noted that “[e]ndeavor” was defined to mean “to

exert oneself to do or effect something; to make an effort; strive; (2) to attempt; try.” Id.

We concluded: “Therefore, we believe the phrase could reasonably be read to mean, “The

director shall try to appoint . . . .” Id.

       The record reveals that Wood placed in the tenth position and Hauck placed in the

thirteenth position on the 2008 promotional list for captain, that they were the highest

scoring former MCSD deputies on the list, and that the candidates in the first through

fifth positions on the list were promoted to captain from 2008 and 2010. While Chief

Ciesielski indicated at a meeting, according to the affidavit of Wood, that he did not try

“really hard” to promote members off of the captain’s list in order to meet the goal of

proportional representation, Appellants’ Appendix at 149, the designated evidence

includes information regarding the criteria and components used to generate the 2008

promotional list for captain and assess or score the candidates.          According to the

informational booklet in the record, a certain number of points were assigned to the

various components of the promotion process; for example, the multiple-choice

examination was worth thirty-five points, the oral interview was worth fifteen points, and

the assessment exercises were worth twenty-five points. In addition to the various listed

components, candidates could lose up to eight points for prior discipline and up to five

points for prior attendance issues. The booklet described in detail how a candidate could

obtain points for education based on earned college credit hours and points for years of

service and time in rank. The criteria and components of the scoring process provided

equal opportunity for advancement. Had the scores been equal or close to equal between


                                             15
a candidate who was a former IPD member and a candidate who was a former MCSD

member, the language of the ordinance may have required that the candidate who was a

former MCSD member be given the promotion. However, Wood placed in the tenth

position and Hauck placed in the thirteenth position in the promotional process. To have

overlooked the higher-scoring candidates would have shown a favoritism not

contemplated by the ordinance.

       Moreover, even if it were shown that the City did not endeavor to maintain

proportionality in this case, Hauck and Wood cannot show damages or prevail given the

total number of former MCSD members holding the rank of captain following the

challenged promotions. The record shows that, prior to the promotions based on the 2008

captains list, approximately 13.3 percent of the total IMPD members holding the rank of

captain were former MCSD members, and following the promotions, approximately 12.1

percent of the total IMPD captains were former MCSD members, which is just 1.2

percent less than the pre-promotion percentage.4 In addition, of the thirty-seven total

promotions made within the IMPD to the ranks of sergeant, lieutenant, and captain during

this time period, approximately 16.2 percent of the promotions were awarded to former

MCSD members.5 Hauck and Wood cannot show, given the 1.2 percent difference

between the percentage of captains who were former MCSD members prior to the

promotions and that percentage following the promotions, that the City failed to maintain


       4
        The total number of members holding the rank of captain in the IMPD were thirty in 2008, four
of whom were former members of the MCSD, and thirty-three in 2010, four of whom were former
members of the MCSD.
       5
          Of the thirty-seven total promotions, one former MCSD member was promoted to lieutenant
and five former MCSD members were promoted to sergeant.
                                                 16
proportional representation of former MCSD and IPD members throughout the divisions

and appointed ranks of the IMPD.

      As the trial court determined, the word “endeavor” as used in the ordinance is to

be given its plain and ordinary meaning, that is to “attempt to” or “try to.” Appellant’s

Appendix at 12. Based on the record, the City demonstrated that the IMPD Chief of

Police endeavored to promote members in a manner to achieve proportional

representation of former IPD and MCSD members, and Hauck and Wood cannot

establish that the City failed to maintain proportional representation of former MCSD and

IPD members throughout the divisions and appointed ranks of IMPD as contemplated by

Revised Code §§ 279-103(f) and -104(b). Accordingly, we do not disturb the trial court’s

rulings on the parties’ summary judgment motions.

                                    CONCLUSION

      For the foregoing reasons, we affirm the trial court’s entry of summary judgment

in favor of the City and against Hauck and Wood.

      Affirmed.

BARNES, J., and BRADFORD, J., concur.




                                           17